MOORE, J.
Having certified to the Supreme Court the question:
*318June 22nd, 1904.
‘ ‘Where one of several forced heirs institutes a suit against his co-heirs for the purpose of effecting a return to the mass of the Succession of the common ancestor, of property received by them from their ancestor by donation inter vivos, in order that a judicial adjustment of the respective rights and obligations of the co-heirs may be had and that equality by collation, among them may take place; and where, in said suit, the petition avers that the several properties received by the respective heirs, and which it is sought to have collated, aggregate $8000 in value, which appellate Court has jurisdiction on appeal from a judgment adjudicating the respective rights of the parties — the Court of Appeal or the Supreme Court;” and the Supreme Court having assumed that that Court and not ours had such jurisdiction, and it appearing that the aggregate value of the properties sought to be collated in this cause exceeds the highest jurisdictional limit of this Court.
It is therefore ordered, adjudged and decreed that this appeal be dismissed.